Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1,3-4,6-7,9-10,12-13,15-16,18-19 and 21-26 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “wherein the first relationship comprises a relationship among the first code, the quantity of antenna ports of the base station for transmitting the CSI-RS and the CSI-RS pattern, wherein the first code is a joint code of the quantity of antenna ports of the base station and the CSI-RS pattern; determining, by the terminal device, a CSI-RS period and an offset corresponding to the CSI-RS period according to the second code and a second relationship, wherein the second relationship comprises a relationship among the second code, the CSI-RS period and the offset, wherein the second code is a joint code of the CSI-RS period and the offset; and determining, by the terminal device, a data muting resource element (RE) according to the third code, wherein the third code indicates the data muting RE. “. 

As to claims 3, 4, 6 and 23, the claims are allowed as being dependent from an allowable claim.

As to claim 7, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 9. 10, 12 and 24 the claims are allowed as being dependent from an allowable claim.

As to claim 13, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 15, 16, 18 and 25 the claims are allowed as being dependent from an allowable claim.

As to claim 19, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 21, 22 and 26 the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467